DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants canceled non-elected Group II claims 10-28, thereby rendering moot the Restriction Requirement of January 17, 2020.  Applicants will lose the right of rejoinder since allowable subject matter (Group I) has been identified.
A review of the updated Examiner-Conducted STN structure search of genus formula I of claim 1 (see “SEARCH 7” in enclosed search notes) did not retrieve any applicable prior art or double patent art references.  Furthermore, the Examiner reviewed the “SEARCH 7” STN search transcript by inventor and assignee/owner names, but he did not find any applicable double patent references.
Moreover, a review of the PALM and PE2E SEARCH databases by inventor and assignee/owner name search (see “SEARCH 1” through “SEARCH 4” in attached search notes) did not retrieve any applicable double patent or prior art references.  The DAV Continuity Data Map (see “SEARCH 3” in enclosed search notes) did not reveal any new patent or patent application to consider for double patent rejections.
Thus, the Election of Species Requirement of 01/17/2020 is withdrawn, since the claims 1-9 are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/442,864
Claims 1-9 have been examined on the merits.  Claims 1-6 are currently amended.  Claims 7-9 are original.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020, was filed after the mailing date of the Non-Final Office Action on 07/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 24, 2020.
The Examiner has reviewed the claim amendments and Reply of 11/24/2020.
Applicants filed an Oath on October 7, 2020, thereby rendering moot the objection for lack of an Oath/Declaration (see paragraph 10 of previous Office Action).
The objection against claims 1-9 (see paragraph 11 of previous Office Action) is withdrawn since Applicants moved the phrase “and pharmaceutically acceptable salts thereof” to a position immediately following the illustration in claim 1, as requested.
The indefiniteness rejection AND rejection under 35 U.S.C. 112(d) against claim 6 (see paragraphs 12-17 of previous Office Action) are each withdrawn since 2 due to bond rotation.
Conclusion
Claims 1-9 are allowable as written for the rationale stated within paragraphs 20-23 of the Non-Final Office Action of 07/24/2020.  This “Reasons For Allowance” is still valid against independent base claim 1, upon which all claims depend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625